In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00148-CR



       DAVID CHARLES DAVIDSON, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 102nd District Court
               Red River County, Texas
               Trial Court No. CR01645




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION

        After having pled guilty to evading arrest or detention with a motor vehicle, David

Charles Davidson was sentenced to two years’ confinement, probated for five years in November

2010. 1 In June 2012, the trial court entered an order continuing community supervision and

modifying the terms of Davidson’s community supervision. 2 After Davidson refused to submit

to drug testing and a firearm was discovered at his residence, Davidson’s community supervision

was revoked and he was sentenced to two years’ confinement in July 2012. Davidson appeals

the judgment of revocation, and has filed a single brief, in which he raises issues common to

each of his appeals. 3

        We addressed these issues in detail in our opinion of this date on Davidson’s appeal in

cause number 06-12-00147-CR, styled David Charles Davidson v. The State of Texas. For the

reasons stated therein, we likewise conclude that error has not been shown in this case.




1
 Davidson was also fined $1,000.00, was ordered to complete 120 hours of community service and was ordered to
pay court costs and a crime-stopper fee.
2
Additional terms of community supervision included the successful completion of drug court, Treatment
Alternative to Incarceration Program (TAIP), freedom of choice, and attendance at ninety Alcoholics
Anonymous/Narcotics Anonymous meetings in ninety days and as directed by his supervising officer thereafter.
3
 Davidson also appeals from a judgment revoking his community supervision in trial court cause number CR01451
on the underlying charge of possession of less than one gram of methamphetamine in appellate cause number 06-12-
00147-CR.

                                                       2
      We affirm the judgment of the trial court.



                                                   Josh R. Morriss, III
                                                   Chief Justice

Date Submitted:      January 10, 2013
Date Decided:        February 8, 2013

Do Not Publish




                                               3